
QuickLinks -- Click here to rapidly navigate through this document




Exhibit 10.18



Change-in-Control Severance Agreement


Edwards Lifesciences Corporation

As Amended and Restated November 13, 2008

--------------------------------------------------------------------------------






Contents


Article 1. Definitions

  1

Article 2. Severance Benefits

 
4

Article 3. Form and Timing of Severance Benefits

 
6

Article 4. Excise Tax

 
6

Article 5. The Company's Payment Obligation

 
7

Article 6. Term of Agreement

 
7

Article 7. Legal Remedies

 
7

Article 8. Successors

 
8

Article 9. Miscellaneous

 
8

--------------------------------------------------------------------------------






Amended and Restated
Change-in-Control Severance Agreement
Edwards Lifesciences Corporation


        THIS AMENDED AND RESTATED CHANGE-IN-CONTROL SEVERANCE AGREEMENT (the
"Restated Agreement") is made, entered into, and is effective as of the 13th day
of November, 2008 (hereinafter referred to as the "Effective Date"), by and
between Edwards Lifesciences Corporation (the "Company"), a Delaware
corporation, and                                     (the "Executive").

        WHEREAS, the Executive is currently employed by the Company in a key
management capacity; and

        WHEREAS, the Executive possesses considerable experience and knowledge
of the business and affairs of the Company concerning its policies, methods,
personnel, and operations; and

        WHEREAS, the Company is desirous of assuring insofar as possible, that
it will continue to have the benefit of the Executive's services; and the
Executive is desirous of having such assurances; and

        WHEREAS, the Company recognizes that circumstances may arise in which a
Change in Control of the Company occurs, through acquisition or otherwise,
thereby causing uncertainty of employment without regard to the Executive's
competence or past contributions. Such uncertainty may result in the loss of the
valuable services of the Executive to the detriment of the Company and its
shareholders; and

        WHEREAS, both the Company and the Executive are desirous that any
proposal for a Change in Control will be considered by the Executive objectively
and with reference only to the business interests of the Company and its
shareholders; and

        WHEREAS, the Executive will be in a better position to consider the
Company's best interests if the Executive is afforded reasonable security, as
provided in this Restated Agreement, against altered conditions of employment
which could result from any such Change in Control; and

        WHEREAS, the Executive and the Company are currently parties to that
certain Change-in-Control Severance Agreement dated April 2000 (the "Prior
Agreement") and desire to amend and restate the terms and conditions of the
Prior Agreement so as to bring those terms and conditions into documentary
compliance with the final Treasury Regulations under Section 409A of the
Internal Revenue Code of 1986, as amended; and

        WHEREAS, by executing this Restated Agreement, the Executive and the
Company hereby agree that this Restated Agreement shall supersede the severance
benefits set forth in the Prior Agreement.

        NOW, THEREFORE, in consideration of the foregoing and of the mutual
covenants and agreements of the parties set forth in this Restated Agreement,
and of other good and valuable consideration, the receipt and sufficiency of
which are hereby acknowledged, the parties hereto, intending to be legally
bound, agree as follows:

Article 1. Definitions

        Wherever used in this Restated Agreement, the following terms shall have
the meanings set forth below and, when the meaning is intended, the initial
letter of the word is capitalized:

        1.1   "Base Salary" means, at any time, the then-regular annual rate of
pay which the Executive is receiving as annual salary, excluding amounts:
(i) received under short- or long-term incentive or other bonus plans,
regardless of whether or not the amounts are deferred or (ii) designated by the
Company as payment toward reimbursement of expenses.

        1.2   "Board" means the Board of Directors of the Company.

1

--------------------------------------------------------------------------------



        1.3   "Cause" shall be determined solely by the Board in the exercise of
good faith and reasonable judgment, and shall mean the occurrence of any one or
more of the following:

(i)A continuing material breach by the Executive of the duties and
responsibilities of the Executive, which duties shall not differ in any material
respect from the duties and responsibilities of the Executive during the 90-day
period immediately prior to a Change in Control (other than as a result of
incapacity due to a physical or mental condition or illness), which breach is
demonstrably willful and deliberate on the Executive's part, is committed in bad
faith and without a reasonable belief that such a breach is in the best
interests of the Company, and is not remedied in a reasonable period of time
after receipt of written demand for substantial performance is delivered to the
Executive by the Board that specifically identifies the manner in which the
Board believes the Executive has breached such duties and responsibilities; or

(ii)The Executive's willfully engaging in conduct that is demonstrably and
materially injurious to the Company, monetarily or otherwise; or

(iii)The Executive's conviction of a felony.

        However, no act or failure to act on the Executive's part shall be
deemed "willful" unless done, or omitted to be done, by the Executive not in
good faith and without reasonable belief that the action or omission was in the
best interest of the Company.

        1.4   "Change in Control" of the Company shall mean the occurrence of
any one of the following events:

(a)Any "Person," as such term is used in Sections 13(d) and 14(d) of the
Securities Exchange Act of 1934 (as amended) (other than the Company, any
corporation owned, directly or indirectly, by the stockholders of the Company in
substantially the same proportions as their ownership of stock of the Company,
and any trustee or other fiduciary holding securities under an employee benefit
plan of the Company or such proportionately owned corporation), is or becomes
the "beneficial owner" (as defined in Rule 13d-3 under the Securities Exchange
Act of 1934, as amended), directly or indirectly, of securities of the Company
representing thirty percent (30%) or more of the combined voting power of the
Company's then outstanding securities; or

(b)During any period of not more than twenty-four (24) months, individuals who
at the beginning of such period constitute the Board of Directors of the
Company, and any new director (other than a director designated by a Person who
has entered into an agreement with the Company to effect a transaction described
in Sections 1.5(a), 1.5(c), or 1.5(d) of this Section 1.5) whose election by the
Board or nomination for election by the Company's stockholders was approved by a
vote of at least two-thirds (2/3) of the directors then still in office who
either were directors at the beginning of the period or whose election or
nomination for election was previously so approved, cease for any reason to
constitute at least a majority thereof; or

(c)The consummation of a merger or consolidation of the Company with any other
entity, other than: (i) a merger or consolidation which would result in the
voting securities of the Company outstanding immediately prior thereto
continuing to represent (either by remaining outstanding or by being converted
into voting securities of the surviving entity) more than sixty percent (60%) of
the combined voting power of the voting securities of the Company or such
surviving entity outstanding immediately after such merger or consolidation; or
(ii) a merger or consolidation effected to implement a recapitalization of the
Company (or similar transaction) in which no Person acquires more than thirty
percent (30%) of the combined voting power of the Company's then outstanding
securities; or

2

--------------------------------------------------------------------------------



(d)The Company's stockholders approve a plan of complete liquidation or
dissolution of the Company, or an agreement for the sale or disposition by the
Company of all or substantially all of the Company's assets (or any transaction
having a similar effect).

        1.5   "Code" means the Internal Revenue Code of 1986, as amended.

        1.6   "Company" means Edwards Lifesciences Corporation, a Delaware
corporation (including any and all subsidiaries), or any successor thereto as
provided in Article 8 herein.

        1.7   "Disability" shall have the meaning ascribed to such term in the
Executive's governing long-term disability plan as of the Effective Date.

        1.8   "Effective Date" means the date specified in the opening sentence
of this Restated Agreement.

        1.9   "Effective Date of Termination" means the date on which a
Qualifying Termination occurs, as provided in Section 2.2 herein, which triggers
the payment of Severance Benefits hereunder.

        1.10 "Good Reason" means, without the Executive's express written
consent, the occurrence after a Change in Control of the Company of any one or
more of the following:

(i)The assignment of the Executive to duties materially inconsistent with the
Executive's authorities, duties, responsibilities, and status (including
offices, titles, and reporting requirements) as an executive and/or officer of
the Company, or a material reduction or alteration in the nature or status of
the Executive's authorities, duties, or responsibilities from those in effect as
of ninety (90) calendar days prior to the Change in Control, other than an
insubstantial and inadvertent act that is remedied by the Company promptly after
receipt of notice thereof given by the Executive;

(ii)The Company's requiring the Executive to be based at a location in excess of
fifty (50) miles from the location of the Executive's principal job location or
office immediately prior to the Change in Control; except for required travel on
the Company's business to an extent substantially consistent with the
Executive's then present business travel obligations;

(iii)A reduction by the Company of the Executive's Base Salary in effect on the
Effective Date hereof, or as the same shall be increased from time to time;

(iv)The failure of the Company to continue in effect any of the Company's short-
and long-term incentive compensation plans, or employee benefit or retirement
plans, policies, practices, or other compensation arrangements in which the
Executive participates, unless the Executive is permitted to participate in
other plans that provide the Executive with substantially comparable benefits;
or the failure by the Company to continue the Executive's participation therein
on substantially the same basis, both in terms of the amount of benefits
provided and the level of the Executive's participation relative to other
participants, as existed immediately prior to the Change in Control of the
Company;

(v)The failure of the Company to obtain a satisfactory agreement from any
successor to the Company to assume and agree to perform the Company's
obligations under this Restated Agreement, as contemplated in Article 8 herein;
and

(vi)The Company, or any successor company, commits a material breach of any of
the material provisions of this Restated Agreement.

        The Executive's right to terminate employment for Good Reason shall not
be affected by the Executive's incapacity due to physical or mental illness. The
Executive's continued employment shall not constitute consent to, or a waiver of
rights with respect to, any circumstance constituting Good Reason herein.

3

--------------------------------------------------------------------------------



        1.11 "Qualifying Termination" means any of the events described in
Section 2.2 herein, the occurrence of which triggers the payment of Severance
Benefits hereunder.

        1.12 "Restated Agreement" means this Amended and Restated
Change-in-Control Severance Agreement.

        1.13 "Separation from Service" means the Executive's separation from
service as determined in accordance with Code Section 409A and the applicable
standards of the Treasury Regulations issued thereunder.

        1.14 "Severance Benefits" means the payment of severance compensation as
provided in Section 2.3 herein.

Article 2. Severance Benefits

        2.1    Right to Severance Benefits.    The Executive shall be entitled
to receive from the Company Severance Benefits as described in Section 2.3
herein, if there has been a Change in Control of the Company and if, within
twenty-four (24) calendar months thereafter, the Executive's employment with the
Company shall end for any reason specified in Section 2.2 herein as being a
Qualifying Termination.

        The Executive shall not be entitled to receive Severance Benefits if he
is terminated for Cause, or if his employment with the Company ends due to
death, Disability, voluntary normal retirement (as defined under the then
established rules of the Company's tax-qualified retirement plan), or due to a
voluntary termination of employment for a reason other than that specified in
Section 2.2(b) herein.

        2.2    Qualifying Termination.    The occurrence of either of the
following events within twenty-four (24) calendar months after a Change in
Control of the Company shall trigger the payment of Severance Benefits to the
Executive under this Restated Agreement:

(a)The Company's involuntary termination of the Executive's employment without
Cause; or

(b)The Executive's voluntary employment termination for Good Reason.

        In addition, if the Executive's employment is involuntarily terminated
without Cause by the Company within six (6) months prior to a Change in Control,
such termination shall also be considered a Qualifying Termination occurring
during the twenty-four (24) month period following a Change in Control. For
purposes of this Restated Agreement, a Qualifying Termination shall not include
a termination of employment by reason of death, Disability, or voluntary normal
retirement (as such term is defined under the then established rules of the
Company's tax-qualified retirement plan), the Executive's voluntary termination
for a reason other than that specified in Section 2.2(b) herein, or the
Company's involuntary termination for Cause.

        2.3    Description of Severance Benefits.    In the event that the
Executive becomes entitled to receive Severance Benefits, as provided in
Sections 2.1 and 2.2 herein, the Company shall pay to the Executive and provide
him with total Severance Benefits equal to all of the following:

(a)A lump-sum amount equal to the Executive's unpaid Base Salary, accrued
vacation pay, unreimbursed business expenses, and all other items earned by and
owed to the Executive through and including the Effective Date of Termination,
which shall be paid on or as soon as practicable following the Effective Date of
Termination, but in no event more than ten (10) calendar days after the
Effective Date of Termination.

(b)A lump-sum amount equal to the Executive's annual target bonus amount,
established under the annual bonus plan in which the Executive is then
participating, for the bonus plan year in which the Executive's Effective Date
of Termination occurs, multiplied by a fraction the numerator of which is the
number of full completed months in the bonus plan year through

4

--------------------------------------------------------------------------------



the Effective Date of Termination, and the denominator of which is twelve (12).
This payment will be in lieu of any other payment to be made to the Executive
under the annual bonus plan in which the Executive is then participating for
that plan year.

(c)A lump-sum amount equal to three (3) multiplied by the higher of the
Executive's annual rate of Base Salary in effect upon the Effective Date of
Termination, or the Executive's highest annual rate of Base Salary in effect
during the twelve (12) months preceding the date of the Change in Control.

(d)A lump-sum amount equal to three (3) multiplied by the higher of the
Executive's annual target bonus established under the annual bonus plan in which
the Executive is then participating for the bonus plan year in which the
Executive's Effective Date of Termination occurs, or the actual annual bonus
payment made to the Executive under the annual bonus plan in which the Executive
participated in the year preceding the year in which the Effective Date of
Termination occurs.

(e)All long-term incentive awards shall be subject to the treatment provided
under the Company's Long-Term Stock Incentive Compensation Program (as amended,
or any successor plans thereto) and/or the applicable award agreements
thereunder.

(f)A lump sum amount (the "Healthcare Cost") equal to the cost of medical
insurance and dental insurance coverage as in effect as of the Executive's
Effective Date of Termination for a period of thirty-six (36) months following
the Executive's Effective Date of Termination, based on the monthly COBRA costs
of such coverage under the Company's medical and dental plans pursuant to
Section 4980B of the Code on the Executive's Effective Date of Termination. In
addition, the Company shall pay to the Executive an additional amount sufficient
to fully cover the federal, state and local income and employment tax liability
attributable to such Healthcare Cost and the additional tax gross-up payment
made under this Section 2.3(f).

(g)For a period of up to thirty-six (36) months following a Change in Control,
the Executive shall be entitled, at the expense of the Company, to receive
standard outplacement services from a nationally recognized outplacement firm of
the Executive's selection. However, the Company's total obligation shall not
exceed twenty-five thousand dollars ($25,000.00) per calendar year. The amount
of in-kind benefits to which the Executive may become entitled in any one
calendar year shall not affect the amount of in-kind benefits to be provided to
the Executive in any other calendar year. The Executive's right to in-kind
benefits cannot be liquidated or exchanged for any other benefit or payment.

        2.4    Termination due to Disability.    Following a Change in Control,
if the Executive's employment is terminated with the Company due to Disability,
the Executive's benefits shall be determined in accordance with the Company's
retirement, insurance, and other applicable plans and programs then in effect
and shall be paid at such time and in such manner as set forth in the plans or
programs governing those benefits subject to compliance with Code Section 409A.

        2.5    Termination due to Retirement or Death.    Following a Change in
Control, if the Executive's employment with the Company is terminated by reason
of his voluntary normal retirement (as defined under the then established rules
of the Company's tax-qualified retirement plan), or death, the Executive's
benefits shall be determined in accordance with the Company's retirement,
survivor's benefits, insurance, and other applicable programs then in effect and
shall be paid at such time and in such manner as set forth in the programs
governing those benefits subject to compliance with Code Section 409A.

        2.6    Termination for Cause or by the Executive Other Than for Good
Reason.    Following a Change in Control, if the Executive's employment is
terminated either: (i) by the Company for Cause;

5

--------------------------------------------------------------------------------




or (ii) voluntarily by the Executive for a reason other than that specified in
Section 2.2(b) herein, the Company shall pay the Executive his full unpaid Base
Salary at the rate then in effect, accrued vacation, and other items earned by
and owed to the Executive through the Effective Date of Termination, plus all
other amounts to which the Executive is entitled under any compensation plans of
the Company at the time such payments are due, and the Company shall have no
further obligations to the Executive under this Restated Agreement.

        2.7    Notice of Termination.    Any termination of the Executive's
employment by the Company for Cause or by the Executive for Good Reason shall be
communicated by Notice of Termination to the other party. For purposes of this
Restated Agreement, a "Notice of Termination" shall mean a written notice which
shall indicate the specific termination provision in this Restated Agreement
relied upon, and shall set forth in reasonable detail the facts and
circumstances claimed to provide a basis for termination of the Executive's
employment under the provision so indicated.

Article 3. Form and Timing of Severance Benefits

        3.1    Form and Timing of Severance Benefits.    The Severance Benefits
described in Sections 2.3(b), 2.3(c), 2.3(d) and 2.3(f) herein shall be paid in
cash to the Executive in a single lump sum on the first day of the seventh (7th)
month following the date the Executive incurs a Separation from Service by
reason of the Qualifying Termination or, with respect to the tax gross-up
payments under Section 2.3(f), the date on which the federal, state and local
taxes to which the gross-up payment relates are remitted to the tax authorities,
if later. To the extent the payment of any such Severance Benefits to which the
Executive becomes entitled under this Restated Agreement as a result of an
actual termination following a Change in Control is deferred beyond the
Executive's Separation from Service, the Executive shall be entitled to interest
on those amounts, for the period the payment of such amounts is so deferred,
with such interest to accrue at the prime rate then in effect from time to time
during that period and to be paid in a lump sum upon payment of such Severance
Benefits.

        3.2    Withholding of Taxes.    The Company shall withhold from any
amounts payable under this Restated Agreement all federal, state, city, or other
taxes as legally shall be required.

Article 4. Excise Tax

        4.1    Excise Tax Payment.    If any portion of the Severance Benefits
or any other payment under this Restated Agreement, or under any other agreement
with, or plan of the Company (in the aggregate, "Total Payments") would
constitute an "excess parachute payment," such that a golden parachute excise
tax is due, the Company shall provide to the Executive, in cash, an additional
payment in an amount sufficient to cover the full cost of any excise tax and all
of the Executive's additional state and federal income, excise, and employment
taxes that arise on this additional payment (cumulatively, the "Full Gross-Up
Payment"), such that the Executive is in the same after-tax position as if he
had not been subject to the excise tax. For this purpose, the Executive shall be
deemed to be in the highest marginal rate of federal and state taxes. This
payment shall be made at the time the taxes are remitted to the tax authorities
but no later than the close of the calendar year following the calendar year in
which the taxes are remitted to the tax authorities.

        For purposes of this Restated Agreement, the term "excess parachute
payment" shall have the meaning assigned to such term in Section 280G of the
Code, and the term "excise tax" shall mean the tax imposed on such excess
parachute payment pursuant to Sections 280G and 4999 of the Code.

6

--------------------------------------------------------------------------------



        4.2    Subsequent Recalculation.    In the event the Internal Revenue
Service subsequently adjusts the excise tax computation herein described, the
Company shall reimburse the Executive for the full amount necessary to make the
Executive whole on an after-tax basis (less any amounts received by the
Executive that the Executive would not have received had the computations
initially been computed as subsequently adjusted), including the value of any
underpaid excise tax, and any related interest and/or penalties due to the
Internal Revenue Service. Any such reimbursements shall be made on the date the
additional taxes are remitted to the tax authorities but no later than the end
of the calendar year following the calendar year in which the additional taxes
are remitted to the tax authorities.

Article 5. The Company's Payment Obligation

        5.1    Payment Obligations Absolute.    The Company's obligation to make
the payments and the arrangements provided for herein shall be absolute and
unconditional, and shall not be affected by any circumstances including, without
limitation, any offset, counterclaim, recoupment, defense, or other right which
the Company may have against the Executive or anyone else. All amounts payable
by the Company hereunder shall be paid without notice or demand. Each and every
payment made hereunder by the Company shall be final, and the Company shall not
seek to recover all or any part of such payment from the Executive or from
whomsoever may be entitled thereto, for any reasons whatsoever.

        The Executive shall not be obligated to seek other employment in
mitigation of the amounts payable or arrangements made under any provision of
this Restated Agreement, and the obtaining of any such other employment shall in
no event effect any reduction of the Company's obligations to make the payments
and arrangements required to be made under this Restated Agreement.

        5.2    Contractual Rights to Benefits.    This Restated Agreement
establishes and vests in the Executive a contractual right to the benefits to
which he is entitled hereunder. However, nothing herein contained shall require
or be deemed to require, or prohibit or be deemed to prohibit, the Company to
segregate, earmark, or otherwise set aside any funds or other assets, in trust
or otherwise, to provide for any payments to be made or required hereunder.

Article 6. Term of Agreement

        This Restated Agreement will commence on the Effective Date first
written above, and shall continue in effect irrevocably for three (3) full
calendar years. However, at the end of the first year of such three-year
(3) period, this Restated Agreement shall be extended automatically for one
(1) additional year, unless the Company notifies the Executive in writing, prior
to the occurrence of the automatic extension, that the term of this Restated
Agreement will not be extended. Moreover, upon the end of each subsequent year,
this Restated Agreement shall also be extended automatically for one
(1) additional year, unless the Company otherwise notifies the Executive in
writing prior to the occurrence of such automatic extension. In the case where
the Company properly notifies the Executive that the Restated Agreement will no
longer be extended, the Restated Agreement will terminate at the end of the
term, or extended term, then in progress.

        However, in the event a Change in Control occurs during the original or
any extended term, this Restated Agreement will remain in effect for twenty-four
(24) months beyond the month in which such Change in Control occurred.

Article 7. Legal Remedies

        7.1    Dispute Resolution.    The Executive shall have the right and
option to elect to have any good faith dispute or controversy arising under or
in connection with this Restated Agreement settled by litigation or arbitration.
If arbitration is selected, such proceeding shall be conducted by final and
binding arbitration before a panel of three (3) arbitrators in accordance with
the rules and under the administration of the American Arbitration Association.

7

--------------------------------------------------------------------------------



        7.2    Payment of Legal Fees.    In the event that it shall be necessary
or desirable for the Executive to retain legal counsel and/or to incur other
costs and expenses in connection with the enforcement of any or all of his
rights under this Restated Agreement, the Company shall pay (or the Executive
shall be entitled to recover from the Company) the Executive's attorneys' fees,
costs, and expenses in connection with a good faith enforcement of his rights
including the enforcement of any arbitration award. This shall include, without
limitation, court costs and attorneys' fees incurred by the Executive as a
result of any good faith claim, action, or proceeding, including any such action
against the Company arising out of, or challenging the validity or
enforceability of this Restated Agreement or any provision hereof.

Article 8. Successors

        The Company shall require any successor (whether direct or indirect, by
purchase, merger, reorganization, consolidation, acquisition of property or
stock, liquidation, or otherwise) of all or substantially all of the assets of
the Company by agreement, in form and substance satisfactory to the Executive,
to expressly assume and agree to perform this Restated Agreement in the same
manner and to the same extent that the Company would be required to perform if
no such succession had taken place. Regardless of whether such agreement is
executed, this Restated Agreement shall be binding upon any successor in
accordance with the operation of law and such successor shall be deemed the
"Company" for purposes of this Restated Agreement.

Article 9. Miscellaneous

        9.1    Employment Status.    This Restated Agreement is not, and nothing
herein shall be deemed to create, an employment contract between the Executive
and the Company or any of its subsidiaries. Subject to the terms of any
employment contract between the Executive and the Company, the Executive
acknowledges that the rights of the Company remain wholly intact to change or
reduce at any time and from time to time his compensation, title,
responsibilities, location, and all other aspects of the employment
relationship, or to discharge him prior to a Change in Control (subject to such
discharge possibly being considered a Qualifying Termination pursuant to
Section 2.2).

        9.2    Entire Agreement.    This Restated Agreement contains the entire
understanding of the Company and the Executive with respect to the subject
matter hereof and supersedes all prior oral and written agreements between the
parties hereto with respect to the subject matter hereof, including but not
limited to, the Prior Agreement, which is terminated and no longer in effect. In
addition, the payments provided for under this Restated Agreement in the event
of the Executive's termination of employment shall be in lieu of any severance
benefits payable under any employment contract between the Executive and the
Company or any severance plan, program, or policy of the Company to which he
might otherwise be entitled.

        9.3    Notices.    All notices, requests, demands, and other
communications hereunder shall be sufficient if in writing and shall be deemed
to have been duly given if delivered by hand or if sent by registered or
certified mail to the Executive at the last address he has filed in writing with
the Company or, in the case of the Company, at its principal offices.

        9.4    Execution in Counterparts.    This Restated Agreement may be
executed by the parties hereto in counterparts, each of which shall be deemed to
be an original, but all such counterparts shall constitute one and the same
instrument, and all signatures need not appear on any one counterpart.

        9.5    Conflicting Agreements.    TheExecutive hereby represents and
warrants to the Company that his entering into this Restated Agreement, and the
obligations and duties undertaken by him hereunder, will not conflict with,
constitute a breach of, or otherwise violate the terms of, any other employment
or other agreement to which he is a party, except to the extent any such
conflict, breach,

8

--------------------------------------------------------------------------------




or violation under any such agreement has been disclosed to the Board in writing
in advance of the signing of this Restated Agreement.

        9.6    Severability.    In the event any provision of this Restated
Agreement shall be held illegal or invalid for any reason, the illegality or
invalidity shall not affect the remaining parts of the Restated Agreement, and
the Restated Agreement shall be construed and enforced as if the illegal or
invalid provision had not been included. Further, the captions of this Restated
Agreement are not part of the provisions hereof and shall have no force and
effect.

        Notwithstanding any other provisions of this Restated Agreement to the
contrary, the Company shall have no obligation to make any payment to the
Executive hereunder to the extent, but only to the extent, that such payment is
prohibited by the terms of any final order of a Federal or state court or
regulatory agency of competent jurisdiction; provided, however, that such an
order shall not affect, impair, or invalidate any provision of this Restated
Agreement not expressly subject to such order.

        9.7    Modification.    No provision of this Restated Agreement may be
modified, waived, or discharged unless such modification, waiver, or discharge
is agreed to in writing and signed by the Executive and by a member of the
Board, as applicable, or by the respective parties' legal representatives or
successors.

        9.8    Applicable Law.    To the extent not preempted by the laws of the
United States, the laws of Delaware shall be the controlling law in all matters
relating to this Restated Agreement without giving effect to principles of
conflicts of laws.

        9.9    Compliance with Section 409A.    This Agreement is intended to
comply with the requirements of Section 409A of the Code. Accordingly, all
provisions herein shall be construed and interpreted to comply with Code
Section 409A and if necessary, any such provision shall be deemed amended to
comply with Code Section 409A and the regulations thereunder.

        9.10    Right to Advice of Counsel.    The Executive acknowledges that
he has had the right to consult with counsel and is fully aware of his rights
and obligations under this Restated Agreement.

        IN WITNESS WHEREOF, the parties have executed this Restated Agreement as
of this                        day of                                    , 2008.

9

--------------------------------------------------------------------------------





QuickLinks


Exhibit 10.18



Change-in-Control Severance Agreement
Contents
Amended and Restated Change-in-Control Severance Agreement Edwards Lifesciences
Corporation
